IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT

                        __________________________

                               No. 01-21315
                             Summary Calendar
                        __________________________


CHARLES W. TAYLOR, JR.,
                                                     Plaintiff-Appellant,

versus


COASTAL SECURITIES, LTD,
                                                      Defendant-Appellee.

         ___________________________________________________

             Appeal from the United States District Court
                  For the Southern District of Texas
                     (Civil Action No. H-00-3156)
         ___________________________________________________
                             July 12, 2002


Before DAVIS, BENAVIDES, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Taylor    became    a   vice   president   in   the   public   finance

department of Coastal Securities, L.P. (“Coastal”) in August 1999.

David Holland, a partner and Senior Vice President of Coastal,

hired Taylor with the approval of Dwight Whitehead, President and

CEO of Coastal.     Taylor was expected to help maintain existing

accounts and to generate new revenue either by increasing the value


     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.

                                      1
of existing contracts or securing new clients.            Taylor failed to

bring in any new revenue during his employment.                 Taylor was

Coastal’s only African-American banker.

     In February 2000, Coastal’s human resources manager informed

Holland that a female employee had been offended by a comment

Taylor made comparing the strawberries on a cake to a woman’s

nipples.   The employee also reported being offended by Taylor’s

behavior on two other occasions.           With Whitehead’s approval,

Holland terminated Taylor’s employment the day after hearing about

the employee’s allegations.     Both Holland and Whitehead testified

that Taylor’s alleged questionable behavior, some of which Taylor

admits should cause a company to fire an individual, was not the

reason for the termination but rather merely played into the timing

of the decision.      Holland and Whitehead further testified that

Taylor’s failure to produce any revenue and his insufficient

prospects for production were the reasons for his termination.

     Taylor   filed   suit   against     Coastal,    claiming   race-based

discrimination.     The district court considered Taylor’s federal

claim that Coastal violated Title VII of the Civil Rights Act of

1964, 42 U.S.C. § 1981, and his state claims that Coastal violated

the Texas Commission on Human Rights Act (“TCHRA”) and committed

the tort of intentional infliction of emotional distress.                The

district   court   granted   Coastal’s   motion     for   complete   summary

judgment on each of the claims.



                                    2
     Taylor    appeals       the     grant       of     summary      judgment   on    his

discrimination and intentional infliction of emotional distress

claims as well as the district court’s decision to exclude certain

portions of Taylor’s affidavit testimony.                   We review the grant of

summary judgment de novo, Norman v. Apache Corp., 19 F.3d 1017,

1021 (5th Cir. 1994), and the exclusion of evidence for abuse of

discretion.     St. Romain v. Industrial Fabrication and Repair

Services, 203 F.3d 376, 381 (5th Cir. 2000).

     Taylor claims that the district court abused its discretion

when it excluded three portions of Taylor’s affidavit testimony.

The district    court       struck    the       fifth    and    eighth   sentences     in

paragraph two of Taylor’s affidavit for demonstrating a lack of

personal knowledge and a basis in hearsay and thus failing to

comply with Rule 56(e).        The district court also struck paragraph

nineteen of Taylor’s affidavit for improperly contradicting his

prior deposition testimony.

     The fifth sentence of the affidavit reads: “After Mr. Hoopes

and Mr. Howell left Coastal I was hired to save their accounts.”

The eighth sentence reads: “Mr. Hoopes and Mr. Howell accepted

employment with competitors of Coastal, and were attempting to

encourage the customers with whom they had developed relationships

while   employed     by     Coastal    to       shift     their      business   to    new

employers.”        Having    carefully          reviewed       the   record   and    these

sentences in context, we rule that the district court did not abuse



                                            3
its discretion in determining that the statements lack personal

knowledge and are based in hearsay.

     The district court struck paragraph nineteen for improperly

contradicting       Taylor’s     prior      deposition        testimony.        In    his

deposition Taylor testified that the only physical symptom of the

distress he suffered due to his termination was sleep loss and

scoffed   at   the    notion    that     he     may    have   been    treated     for   a

psychological or emotional problem.                   In a subsequent affidavit

Taylor    claimed     that    after    his       termination     he    suffered      from

depression, appetite loss, humiliation, and sleeping problems. The

district court called the affidavit testimony “self-serving” and

found it inadmissible due to its inconsistency with Taylor’s

earlier deposition.          See S.W.S. Erectors, Inc. v. Infax, Inc., 72
F.3d 489, 495 (5th Cir. 1996) (“It is well settled that this court

does not allow a party to defeat a motion for summary judgment

using an affidavit that impeaches, without explanation, sworn

testimony.”).       The district court did not abuse its discretion in

ruling that     the    affidavit      did       not   supplement      but   rather    was

inconsistent with the earlier deposition.

     Even if admitted, paragraph nineteen would not alter the

emotional distress ruling.               Texas takes a strict approach to

intentional infliction of emotional distress.                    See GTE Southwest,

Inc. v. Bruce, 998 S.W.2d 605, 612 (Tex. 1999).                  Taylor’s situation

is not one of the unusual and extreme circumstances where Texas



                                            4
allows such a claim.       Id. at 613.

     Taylor    has   further   failed         to    produce    evidence     that    the

legitimate     non-discriminatory         reasons       Coastal       presented     for

Taylor’s termination, lack of revenue production and insufficient

prospects    for   production,     were       a    pretext    for    discrimination.

Taylor   has   not   put   forth   evidence          that    he     was   treated   any

differently than other employees in his position.

     Having carefully reviewed the record and read the briefs, we

AFFIRM the district court’s grant of summary judgment on the

discrimination and emotional distress claims for essentially the

reasons stated in that court’s opinion. We also AFFIRM the court’s

decision to exclude portions of the affidavit.




                                          5